Appeal by plaintiff from an order of the Supreme Court, Westchester County, dated April 15, 1977, and entered in Putnam County, which granted respondent’s motion to dismiss the complaint as against it for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. The complaint alleges that the defendants disseminated information concerning certain court proceedings which resulted in the plaintiff being adjudicated a youthful offender and thereby violated plaintiffs right of privacy and his rights under CPL article 720. In New York the right of privacy rests solely in statute; there is no common-law right (Gautier v Pro-Football, Inc., 304 NY 354). As there is no allegation that the articles were published "for advertising purposes or for the purposes of trade without [his] written consent”, plaintiff has failed to make out a cause of action for invasion of privacy (see Civil Rights Law, § 51). Furthermore, we note that since plaintiff did not allege that the published material was defamatory, i.e., untrue and harmful, it is not necessary to consider the question of whether the privilege generally accorded to reports of judicial proceedings (Civil Rights Law, § 74) is unavailable to reports of youthful offender proceedings (cf. Shiles v News Syndicate Co., 27 NY2d 9). Shapiro, J. P., Titone, Suozzi and O’Connor, JJ., concur.